                                          Case 4:20-cv-00820-HSG Document 43 Filed 03/29/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TATYANA EVGENIEVNA                               Case No. 20-cv-00820-HSG
                                         DREVALEVA,
                                   8                                                      ORDER REGARDING CASE STATUS
                                                       Plaintiff,
                                   9
                                                 v.
                                  10
                                         UNITED STATES OF AMERICA, et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Prior to reassignment to the undersigned, Judge Alsup denied Plaintiff’s motion for leave

                                  14   to proceed in forma pauperis with prejudice and dismissed the complaint as frivolous. Dkt. No.

                                  15   10. On March 4, 2020, the case was terminated. On November 16, 2020, the Ninth Circuit

                                  16   dismissed Plaintiff’s appeal as frivolous. Dkt. No. 37. The Ninth Circuit’s mandate issued on

                                  17   March 11, 2021. Dkt. No. 40. Accordingly, the Court reemphasizes that this case is closed. No

                                  18   further filings shall be accepted in this closed case. All pending motions are DENIED.

                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: 3/29/2021

                                  22                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  23                                                  United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
